Citation Nr: 0106647	
Decision Date: 03/07/01    Archive Date: 03/16/01	

DOCKET NO.  00-02 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of 
spinal meningitis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran had active duty for training from February to 
August 1968.  This is an appeal from an October 1999 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office, Chicago, Illinois, which confirmed and continued a 
10 percent evaluation for the veteran's spinal meningitis.  


REMAND

The record reflects that in his substantive appeal, dated in 
January 2000, the veteran indicated that he wished a hearing 
before a member of the Board of Veterans' Appeals (Board) 
sitting at the regional office.  

In August 2000, the regional office scheduled the veteran for 
a hearing before a member of the Board sitting at the 
regional office on September 21, 2000.  However, the veteran 
failed to report for the hearing.  

In a report of contact, dated September 12, 2000, it was 
indicated that another veteran had called and related that 
the notification for the travel board hearing for the veteran 
had been included in his envelope and that the veteran 
accordingly had not been notified of the hearing scheduled 
for September 21, 2000.  The VA employee indicated that the 
file had been taken to the veteran's representative who would 
call the veteran and convey the veteran's wishes to the 
regional office.  A notation on the report of contact, dated 
September 26, 2000, indicated that no response had been 
received from the veteran's representative.  In October 2000, 
the regional office transferred the veteran's file to the 
Board for appellate consideration.  

As matters now stand, the record is unclear as to whether the 
veteran still wishes to have a hearing before a member of the 
Board sitting at the regional office.  In order to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office for the following action:

The regional office should schedule the 
veteran for a hearing before a member of 
the Board at the regional office.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
disposition in this case.  The veteran need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



